  Case 18-60342            Doc 15       Filed 08/19/19 Entered 08/19/19 16:57:11                     Desc Main
                                          Document     Page 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA


In RE:

         QUISTORFF, APRIL LYNN,                                      Case No.: 18-60342
                                                                     Chapter 7
                            Debtor.

                                                     ORDER

       David G. Velde, the Trustee in this matter, filed a Notice of Sale, Abandonment, Lease or
Settlement on April 10, 2019. No objections were filed. Based upon all records herein,

         IT IS ORDERED:

         1.       The Trustee’s Notice of Sale, Abandonment, Lease or Settlement is approved.

         2.       The Trustee will settle the bankruptcy estate’s interest in a preference to the
                  Debtor’s father in the amount of $8,000.00 for a lump sum payment of $4,000.00
                  from the Debtor.

Dated: August 19, 2019

                                                           /e/ Michael E. Ridgway
                                                          ________________________________
                                                          Michael E. Ridgway
                                                          Chief United States Bankruptcy Judge



                                                         NOTICE OF ELECTRONIC ENTRY AND
                                                         FILING ORDER OR JUDGMENT
                                                         Filed and Docket Entry made on 08/19/2019
                                                         Lori Vosejpka, Clerk, by AMM
T:\BMSW\QUIKDOCS\18-60342\18-60342 order re 14.wpd
